Execution Copy





First Amendment to

Executive Employment Agreement







This First Amendment to Executive Employment Agreement (the “Amendment”) between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”) and
James R. Moffett (the “Executive”) is dated effective December 10, 2003 (the
“Amendment Date”).

W I T N E S S E T H




WHEREAS, the Company and the Executive are parties to that certain Executive
Employment Agreement dated April 30, 2001 (the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend certain terms of the
Agreement.

NOW, THEREFORE, for and in consideration of the continued employment of
Executive by the Company and the payment of salary, benefits and other
compensation to Executive by the Company, the parties hereto agree as follows:

1.

Article I, Section 1 of the Agreement is hereby amended to remove references to
the title Chief Executive Officer and, as amended, shall read in its entirety as
follows:

1.

Capacity and Duties of Executive.  The Executive is employed by the Company to
render services on behalf of the Company as Chairman of the Board functioning in
an executive capacity.  The Executive will perform such duties as are assigned
to the individual holding the title or titles held by him from time to time in
the Company’s By-laws and such other duties as may be prescribed from time to
time by the Company’s Board of Directors (the "Board"), which duties shall be
consistent with the position of Chairman of the Board.

2.

Article IV, Section 4(b) of the Agreement is hereby amended to change the
formula for calculating the severance payments to the Executive under the
Agreement and, as amended, shall read in its entirety as follows:

(b)  Within twenty business days of the Termination Date, the Company will pay
to the Executive an amount equal to three times the sum of (i) the Executive’s
Base Salary in effect at the Termination Date and (ii) the highest Bonus paid to
the Executive for any of the immediately preceding three Fiscal Years;

3.

.

Article VII, Section 1 of the Agreement is hereby amended to extend the term of
the Agreement and shall read in its entirety as follows:

1.

Term.  The term of this Agreement will commence on the Agreement Date and will
continue through December 31, 2008; provided, however, that commencing on
December 31, 2008, and each December 31 thereafter, the term of this Agreement
will automatically be extended for one additional year unless not later than
April 1 of the current year, the Corporate Personnel Committee has given written
notice to the Executive that it does not wish to extend this Agreement.

*       *       *





IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of the Amendment Date.










Freeport-McMoRan Copper & Gold Inc.




       


By:  /s/ H. Devon Graham, Jr.

H. Devon Graham, Jr.

Director and Chairman of the

Corporate Personnel Committee of the

Board of Directors







Executive







By: /s/ James R. Moffett

James R. Moffett

























Signature Page of First Amendment to

Executive Employment Agreement between

Freeport-McMoRan Copper & Gold Inc. and

James R. Moffett











